      Case 5:20-cv-00280-MTT-CHW Document 5 Filed 08/24/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


JAMIE L. WEST,                   :
                                 :
                 Plaintiff,      :
                                 :                NO. 5:20-CV-280-MTT-CHW
           VS.                   :
                                 :
JAMES MARCUS WEST,               :
                                 :
                Defendant.       :
________________________________ :

                                ORDER OF DISMISSAL

       Plaintiff Jamie L. West, a prisoner in Baldwin State Prison in Hardwick, Georgia,

has filed a pro se civil rights complaint under 42 U.S.C. § 1983. ECF No. 1. Plaintiff

has not moved to proceed in forma pauperis or paid the $400.00 filing fee. For purposes

of this dismissal alone, the Court will assume he wishes to proceed in forma pauperis and

will allow him to do so.

                              I. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 1915A(a), a federal court is required to conduct an initial

screening of a prisoner complaint “which seeks redress from a governmental entity or

officer or employee of a governmental entity.” Section 1915A(b) requires a federal court

to dismiss a prisoner complaint that is: (1) “frivolous, malicious, or fails to state a claim

upon which relief may be granted”; or (2) “seeks monetary relief from a defendant who is

immune from such relief.”
                                             1
          Case 5:20-cv-00280-MTT-CHW Document 5 Filed 08/24/20 Page 2 of 4



          A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” or that the legal theories are “indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (citations omitted). A complaint

fails to state a claim when it does not include “enough factual matter (taken as true)” to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that

“[f]actual allegations must be enough to raise a right to relief above the speculative level,”

and that the complaint “must contain something more . . . than . . . a statement of facts that

merely creates a suspicion [of] a legally cognizable right of action”) (quotations and

citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (explaining that

“threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice”). Additionally, a complaint may be dismissed for failure to

state a claim when an affirmative defense, such as failure to exhaust administrative

remedies or the statute of limitations, appears on the face of the complaint. Jones v. Bock,

549 U.S. 199, 215-16 (2007).

          In making the above determinations, all factual allegations in the complaint must be

viewed as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover,

“[p]ro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

          In order to state a claim for relief under § 1983, a plaintiff must allege that: (1) an
                                                 2
      Case 5:20-cv-00280-MTT-CHW Document 5 Filed 08/24/20 Page 3 of 4



act or omission deprived him of a right, privilege, or immunity secured by the Constitution

or a statute of the United States; and (2) the act or omission was committed by a person

acting under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1581 (11th Cir.

1995). If a litigant cannot satisfy these requirements or fails to provide factual allegations

in support of his claim or claims, then the complaint is subject to dismissal. See Chappell

v. Rich, 340 F.3d 1279, 1282-84 (11th Cir. 2003) (affirming the district court’s dismissal

of a § 1983 complaint because the plaintiff’s factual allegations were insufficient to support

the alleged constitutional violation); 28 U.S.C. § 1915A(b) (dictating that a complaint, or

any portion thereof, that does not pass the standard in § 1915A “shall” be dismissed on

preliminary review).

                                       II. ANALYSIS

       Plaintiff is suing his father, James Marcus West, for failure to pay child support as

ordered by the “Cherokee County Court.” ECF No. 1 at 3. Plaintiff simply has not stated

a claim for relief under 42 U.S.C. § 1983. He has not alleged that a person acting under

color of state law violated his constitutional or federal statutory rights. Hale, 50 F.3d at

1581. Instead, he alleges that his father, who is not a state actor, violated a state court

order. While his father may be in contempt of a state court order, this does not state a

claim for relief under 42 U.S.C. § 1983. Having failed to state a claim under 42 U.S.C. §

1983, the Court can discern no other basis for jurisdiction over this action. This Court

does not have jurisdiction to enforce a state court order to pay child support. Plaintiff must

pursue relief in the appropriate state courts.
                                                 3
Case 5:20-cv-00280-MTT-CHW Document 5 Filed 08/24/20 Page 4 of 4



Thus, Plaintiff’s action is DISMISSED without prejudice.

SO ORDERED, this 24th day of August, 2020.


                   S/ Marc T. Treadwell
                   MARC T. TREADWELL, CHIEF JUDGE
                   UNITED STATES DISTRICT COURT




                                   4
